Defendants made no claim on the trial, nor do they here make claim, that plaintiff was herself guilty of any negligence which contributed to her injury. The reasoning of Mr. Justice FELLOWS and the authorities cited and quoted from by him are persuasive that, in the strict sense of the term, the driver of the jitney was not, under the circumstances, a common carrier. That the trial court instructed the jury that he was, and that counsel for plaintiff state in their brief that this is the only question to be considered, do not justify a reversal, if the verdict of the jury may properly be sustained upon the entire record.
The only questions submitted to the jury were whether the defendants (one of whom was the driver), or either of them, were negligent, and the amount of plaintiff's damages. If the question of the driver's *Page 189 
negligence being imputed to plaintiff was properly withheld from the consideration of the jury, it can make no difference whether the reasons stated by the trial court for doing so do, or do not, meet with our approval.
We are, therefore, confronted with the question, and I think should decide it, whether the negligence of the driver of a conveyance in which an adult passenger is riding for hire can be imputed to such passenger.
In Mullen v. City of Owosso, 100 Mich. 103 (23 L.R.A. 693, 43 Am. St. Rep. 436), this court held that the negligence of the driver of a private conveyance was imputable to an adult who was a voluntary passenger therein. This holding has been consistently adhered to by this court. The earlier cases were cited by Mr. Justice STEERE in the late case of Holsaple v.Menominee Sup'ts of Poor, 232 Mich. 603.
An examination of these decisions will disclose that the doctrine must rest (as was said by Mr. Justice HOOKER in his dissenting opinion in the Mullen Case), "upon the theory that the passenger was so identified with the driver of his vehicle as to be chargeable with his negligence," or "upon an inference that the driver is the agent of the passenger, or at least that he is under the direction and control of the passenger."
A person driving with another for pleasure may be said to take the chances of the care which the person with whom he is riding will exercise. He may be said to have, at least to some extent, the right of direction or control. Or, as stated in 20 R. C. L. p. 163, as a reason for such holding:
"Voluntary entrance into a private conveyance adopts the conveyance for the time being as one's own, and assumes the risk of the skill and care of the person guiding it."
The reasoning which supports these views is not, in my opinion, applicable to a passenger who, in order *Page 190 
to meet a business engagement, or prompted by any other motive deemed by him to be sufficient, secures the service of a conveyance for hire. He trusts his person to the care of a driver, who, for a consideration, undertakes to deliver him safely. He has no more control over the driver than if the conveyance were being operated by a common carrier. He may, in either case, insist on alighting if of the opinion that the driver is careless and that his safety is imperiled by remaining in the conveyance. But, if such carelessness be first revealed when an accident happens, the law will be harsh indeed which will hold him blameworthy for the driver's recklessness.
If the relation of master and servant exists between the passenger and the driver, and the latter's negligence contributes to the injury of the former, such negligence is imputable to the master. This rule has also been applied where the driver and passenger are engaged jointly in a common enterprise. 20 R. C. L. p. 161. It is not, however, applicable to fellow servants. In City of Grand Rapids v. Crocker,219 Mich. 178, it was held that the negligence of the driver of a fire engine was not imputable to a fireman riding thereon in the course of his employment. It has also been held that the negligence of a master in driving will not as a matter of law be imputed to a servant riding with him in the course of his employment. Robertson v. United Fuel  Supply Co., 218 Mich. 271
. The reasoning in these cases rests on the lack of control of the passenger over the movements of the driver. An owner of a car has full direction and control over his servant who is driving it. Upon him rests the duty to see to it that it is carefully driven. He may insist that the speed be slackened, or the car stopped, if the surroundings seem to him to so require. He is personally liable for any damage due to the negligence of the driver. A passenger for hire has a *Page 191 
right to assume that his driver is competent to drive a car and will exercise due care in doing so. He may have had no personal experience in the handling of such vehicles, and may be unaware of the danger signals with which the careful driver is familiar. He may not, however, shut his eyes to dangers which are apparent, and his failure to warn the driver in such cases may constitute negligence on his part. Robertson v. United Fuel Supply Co., supra; Slee v. Neller, 226 Mich. 151.
In my opinion, we should not extend the doctrine of imputed negligence to a passenger in a private conveyance for hire. The judgment should be affirmed.
BIRD, C.J., and WIEST and McDONALD, JJ., concurred with SHARPE, J.